Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered December 21, 1989, convicting him of grand larceny in the third degree (two counts) and issuing a bad check, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*751The defendant contends that the evidence adduced at trial was legally insufficient to prove his guilt of grand larceny in the third degree in that the People failed to establish that he possessed the requisite larcenous intent to permanently appropriate the complainants’ property. However, since the defendant did not move for a trial order of dismissal on this ground, the issue is unpreserved for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858). In any event, viewing the evidence adduced at trial in a light most favorable to the People (see, People v Contes, 60 NY2d 620) we find that it was legally sufficient to prove the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant also objects to various comments the prosecutor made during his summation. Only one of these objections is preserved for appellate review (see, CPL 470.05 [2]) and we find that it lacks merit. Further, each of the prosecutor’s comments which the defendant now contests was a fair response to the defense counsel’s summation and constituted fair comment on the evidence (see, People v Ashwal, 39 NY2d 105; People v Miller, 143 AD2d 1055).
We have considered the defendant’s remaining contentions and find that they are either unpreserved for appellate review or without merit. Thompson, J. P., Rosenblatt, Lawrence and Miller, JJ., concur.